EXHIBIT 99.1 ORCHID ISLAND CAPITAL ANNOUNCES FEBRUARY 2 JANUARY 29, 2 · February 2016 Monthly Dividend of $0.14 Per Share · RMBS Portfolio Characteristics as of January 29, 2016 · 1,216,243 cumulative shares repurchased through stock repurchase program · Tax Characterization of 2015 Distributions 100% Ordinary Taxable Income Vero Beach, Fla., February 10, 2016 - Orchid Island Capital, Inc. (the “Company”) (NYSE:ORC) announced today that the Board of Directors declared a monthly cash dividend for the month of February 2016. The dividend of $0.14 per share will be paid February 29, 2016, to holders of record on February 24, 2016, with an ex-dividend date of February 22, 2016. The Company intends to make regular monthly cash distributions to its stockholders. In order to qualify as a real estate investment trust (“REIT”), the Company must distribute annually to its stockholders an amount at least equal to 90% of its REIT taxable income, determined without regard to the deduction for dividends paid and excluding any net capital gain. The Company will be subject to income tax on taxable income that is not distributed and to an excise tax to the extent that certain percentages of its taxable income is not distributed by specified dates. The Company has not established a minimum distribution payment level and is not assured of its ability to make distributions to stockholders in the future. As of February 10, 2016, the Company had 21,752,510 shares outstanding. At December 31, 2015, the Company had 21,745,490 shares outstanding. RMBS Portfolio Characteristics Details of the RMBS portfolio as of January 29, 2016 are presented below. These figures are preliminary and subject to change.The information contained herein is an intra-quarter update created by the Company based upon information that the Company believes is accurate: · RMBS Valuation Characteristics · RMBS Assets by Agency · Investment Company Act of 1940 (Whole Pool) Test Results · Repurchase Agreement Exposure by Counterparty · RMBS Risk Measures 2015 Dividend Tax Characteristics The Company anticipates that its 2015 distributions of $1.92 per share consisted entirely of ordinary dividends and will be characterized as ordinary income. Stockholders will be notified of the proper tax characterization of the Company’s dividends by way of IRS Form 1099-DIV. Due to the complex nature of the applicable tax rules, it is recommended that stockholders consult their tax advisors to ensure proper tax treatment of dividends received. About Orchid Island Capital, Inc. Orchid Island Capital, Inc. is a specialty finance company that invests in Agency RMBS that are either traditional pass-through Agency RMBS or structured Agency RMBS. Orchid Island Capital, Inc. has elected to be taxed as a REIT for federal income tax purposes. Forward-Looking Statements This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 and other federal securities laws. These forward-looking statements include, but are not limited to, statements about the Company’s distributions. These forward-looking statements are based upon Orchid Island Capital, Inc.’s present expectations, but these statements are not guaranteed to occur. Investors should not place undue reliance upon forward-looking statements. For further discussion of the factors that could affect outcomes, please refer to the “Risk Factors” section of the Company’s Form 10-K for the year ended December 31, 2014. RMBS Valuation Characteristics ($ in thousands) Percentage Weighted Realized Current Fair Current of Average Jan 2016 CPR Asset Category Face Value Price Portfolio Coupon (Reported in Feb) As of January 29, 2016 Adjustable Rate RMBS $ $ % % % 10-1 Hybrid Rate RMBS % % % Hybrid Adjustable Rate RMBS % % % 15 Year Fixed Rate RMBS % % % 20 Year Fixed Rate RMBS % % % 30 Year Fixed Rate RMBS % % % Total Fixed Rate RMBS % % % Total Pass-through RMBS % % % Interest-Only Securities % % % Inverse Interest-Only Securities % % % Structured RMBS % % % Total Mortgage Assets $ $ % % % RMBS Assets by Agency Investment Company Act of 1940 (Whole Pool) Test ($ in thousands) ($ in thousands) Percentage Percentage Fair of Fair of Asset Category Value(1) Portfolio Asset Category Value(1) Portfolio As of January 29, 2016 As of January 29, 2016 Fannie Mae $ % Whole Pool Assets $ % Freddie Mac % Non Whole Pool Assets % Ginnie Mae % Total Mortgage Assets $ % Total Mortgage Assets $ % Amounts in the tables above include assets with a fair value of approximately $3.1 million purchased in January 2016 which settle in February 2016. Borrowings By Counterparty ($ in thousands) Weighted % of Average Total Total Maturity Longest As of January 29, 2016 Borrowings(1) Debt in Days Maturity Citigroup Global Markets Inc $ % 18 3/28/2016 South Street Securities, LLC % 29 2/29/2016 ED&F Man Capital Markets Inc % 41 3/24/2016 Wells Fargo Bank, N.A. % 12 2/12/2016 ICBC Financial Services LLC % 12 2/10/2016 Cantor Fitzgerald & Co % 22 2/26/2016 Goldman, Sachs & Co % 29 3/15/2016 Guggenheim Securities, LLC % 15 2/29/2016 Mizuho Securities USA, Inc % 21 4/25/2016 Mitsubishi UFJ Securities (USA), Inc % 19 2/29/2016 Daiwa Securities America Inc. % 10 2/11/2016 J.P. Morgan Securities LLC % 20 3/14/2016 Natixis, New York Branch % 14 2/22/2016 RBC Capital Markets, LLC % 13 2/22/2016 Nomura Securities International, Inc. % 15 2/25/2016 Merrill Lynch, Pierce, Fenner & Smith Inc % 18 2/16/2016 KGS-Alpha Capital Markets, L.P % 20 2/22/2016 Suntrust Robinson Humphrey, Inc % 14 2/12/2016 Total Borrowings $ % 20 4/25/2016 In January 2016, the Company purchased assets with a fair value of approximately $3.1 million which settle in February 2016 that are expected to be funded by repurchase agreements.These anticipated borrowings are not included in the table above. RMBS Risk Measures ($ in thousands) Mortgage Assets Weighted Average Weighted Weighted Modeled Modeled Months Average Average Interest Interest To Next Lifetime Periodic Rate Rate Fair Coupon Reset Cap Cap Per Year Sensitivity Sensitivity Asset Category Value (if applicable) (if applicable) (if applicable) (-50 BPS)(1) (+50 BPS)(1) As of January 29, 2016 Adjustable Rate RMBS $ 3 % % $ 18 $ ) Hybrid Adjustable Rate RMBS 84 % % ) Total Fixed Rate RMBS n/a n/a n/a ) Total Pass-through RMBS n/a n/a n/a ) Interest-Only Securities n/a n/a n/a ) Inverse Interest-Only Securities 1 % n/a ) Structured RMBS n/a n/a n/a ) Total Mortgage Assets $ n/a n/a n/a $ $ ) Funding Hedges Modeled Modeled Interest Interest Average Hedge Rate Rate Notional Period Sensitivity Sensitivity Balance(2) End Date (-50 BPS)(1) (+50 BPS)(1) Eurodollar Futures Contracts - Short Positions $ Mar-2019 $ ) $ Treasury Futures Contracts - Short Positions Mar-2026 ) Short TBA Position Feb-2016 ) Grand Total $ $ ) Modeled results from Citigroup Global Markets, Inc. Yield Book. Interest rate shocks assume instantaneous parallel shifts and horizon prices are calculated assuming constant LIBOR Option-Adjusted Spreads. These results are for illustrative purposes only and actual results may differ materially. Treasury futures contracts were valued at 129.58 at January 31, 2016.The nominal value of the short position was $232.9 million. Contact: Orchid Island Capital, Inc. Robert E. Cauley 3305 Flamingo Drive, Vero Beach, Florida 32963 Telephone: (772) 231-1400
